IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SPENCER LEE WILLIAMS,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1939

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 9, 2015.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Spencer Lee Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and MAKAR, JJ., CONCUR.